Case 8:19-mc-00016-UA-KES Document 19 Filed 07/26/19 Page 1 of 2 Page ID #:143


  1 JENNIFER L. BROCKETT (State Bar No. 193433)
     jenniferbrockett@dwt.com
  2 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, 24th Floor
  3 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  4 Fax: (213) 633-6899
 5 JAMES H. BICKS (pro hac vice forthcoming)
    jbicks@wiggin.com
 6 WIGGIN AND DANA, LLP
   Two Stamford Plaza
 7 281 Tresser Boulevard
   Stamford, Connecticut 06901
 8 Telephone: (203) 363-7622
   Fax: (203) 363-7676
 9
   BENJAMIN M. DANIELS (pro hac vice forthcoming)
10  bdaniels@wiggin.com
   WIGGIN AND DANA, LLP
11 One Century Tower
   265 Church Street
12 New Haven, Connecticut 06508
   Telephone: (203) 498-4400
13 Fax: (203) 782-2889
14 Attorneys for Intervenor
   ASTRONICS ADVANCED ELECTRONIC
15 SYSTEMS CORP.
16
17                             IN THE UNITED STATES DISTRICT COURT
18                             THE CENTRAL DISTRICT OF CALIFORNIA
19
20 In the Matter of the Application of          No. 8:19-mc-00016-UA-KES
   LUFTHANSA TECHNIK, Petitioner,
21 for an Order Pursuant to 28                  Assigned to the Hon. Karen E. Scott
   U.S.C. §1782 to Take Discovery,
22 Pursuant to the Federal Rules of Civil       NOTICE OF INTERESTED PARTIES
   Procedure, of Respondent Thales
23 Avionics Incorporated for Use in             Dept.:      6D
   Foreign Proceedings.
24
                                                Action Filed: June 28, 2019
25
26                                              [CENTRAL DISTRICT LOCAL
                                                RULE 7.1]
27
28

     NOTICE OF INTERESTED PARTIES
     Case No. No. 8:19-mc-00016-UA-KES
     4814-5063-4909v.3 0080849-000028
Case 8:19-mc-00016-UA-KES Document 19 Filed 07/26/19 Page 2 of 2 Page ID #:144


  1            The undersigned, counsel of record for Astronics Advanced Electronic
  2 Systems Corp. certifies that the following listed party (or parties) may have a
  3 pecuniary interest in the outcome of this case. These representations are made to
  4 enable the Court to evaluate possible disqualification or recusal.
  5                 1. Astronics Advanced Electronic Systems, Corp.
  6                 2. Lufthansa Technik AG
  7
  8
      DATED: July 26, 2019                      DAVIS WRIGHT TREMAINE LLP
  9                                             JENNIFER L. BROCKETT
10
11                                              By:/s/ Jennifer L. Brockett
12                                                          Jennifer L. Brockett

13
14 DATED: July 26, 2019                         WIGGIN AND DANA, LLP
                                                JAMES H. BICKS
15                                              BENJAMIN M. DANIELS

16
                                                By:/s/ Benjamin M. Daniels
17
                                                           Benjamin M. Daniels
18
                                               Attorneys for Intervenor
19                                             ASTRONICS ADVANCED ELECTRONIC
                                               SYSTEMS CORP.
20
21
22
23
24
25
26
27
28
                                                 1
      NOTICE OF INTERESTED PARTIES
      Case No. No. 8:19-mc-00016-UA-KES
      4814-5063-4909v.3 0080849-000028
